In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-21-00279-CV
                             ________________________


                 IN THE INTEREST OF COURTNEY MARIE BRISCO



                          On Appeal from County Court Number 1
                                   Randall County, Texas
              Trial Court No. 78,341-L1; Honorable James Anderson, Presiding


                                   December 10, 2021

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      By Order of Severance dated November 17, 2021, this court severed an attempt

to appeal the trial court’s Order for Enforcement by Contempt and Suspension of

Commitment filed by Appellant, Courtney Marie Brisco, in an appeal from the trial court’s

Final Decree of Divorce. Brisco was directed to show cause why her attempt to appeal

an order of enforcement should not be dismissed for want of jurisdiction.
      On November 30, 2021, Brisco responded to this court’s inquiry. Rather than

pursue an appeal, she has “chosen to forgo [her] appeal for Order for Enforcement and

Suspension of Commitment.” This court interprets her response as a voluntary request

to withdraw her notice of appeal from the order for enforcement. Her request is granted

and the appeal is hereby dismissed.


      Having dismissed this appeal at Brisco’s request, no motion for rehearing will be

entertained and our mandate will issue forthwith.




                                                     Per Curiam




                                            2